        Case 7:18-cv-10204-PMH Document 103 Filed 07/30/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAMUEL INDIG, LEAH INDIG, MEIR
 KAHANA, ROBERT KLEIN, and NAFTALI
 KLEIN,
                             Plaintiff,                  Case No.: 1:18-cv-10204 (VB)
                 - against -

 THE VILLAGE OF POMONA, BRETT                          CERTIFICATE OF SERVICE
 YAGEL, LOUIS ZUMMO, LEON HARRIS,
 and DORIS ULMAN,
                          Defendants.


       Bradley J. Nash, an attorney admitted to the bar of this Court, declares the following
under penalty of perjury:

       I am over 18 years of age, I am not a party to the within action, and I reside in New York,
New York. On July 30, 2019, I served a true and complete copy of the Court’s order dated July
29, 2019 and filed on July 30, 2019 (Dkt. No. 101) in the above-captioned action upon:

       Samuel Indig
       21 White Birch Drive
       Pomona, NY 10970

       Meir Kahana
       68 Halley Drive
       Pomona, New York 10970

       Robert Klein
       63 Halley Drive
       Pomona, NY 10970

(a) by email, and (b) by causing the above-mentioned document to be delivered by placing the
documents in a postage pre-paid, sealed Federal Express-Express envelope, and depositing the
envelope into a Federal Express Official Mail Depository before the last time for Domestic
Priority delivery designated by Federal Express, causing the envelope to be delivered to the
above-named persons at the above-listed addresses.

Dated: July 30, 2019
       New York, New York

                                                                /s/
                                                            BRADLEY J. NASH
